495 Pa. 617 (1981)
435 A.2d 176
FRANK B. BOZZO, INC., a corporation, Appellant,
v.
ELECTRIC WELD DIVISION OF the FORT PITT BRIDGE DIVISION OF SPANG INDUSTRIES, INC., a corporation.
Supreme Court of Pennsylvania.
Argued September 15, 1981.
Decided October 8, 1981.
David B. Fawcett, Jr., Richard S. Dorfzaun, George E. McGrann, Dickie, McCamey & Chilcote, Pittsburgh, for appellant.
*618 James H. McConomy, Stephen J. Stabler, Reed, Smith, Shaw & McClay, Pittsburgh, for appellee.
Before O'BRIEN, C.J., and ROBERTS, LARSEN, FLAHERTY, KAUFFMAN and WILKINSON, JJ.

OPINION OF THE COURT
PER CURIAM:
The Order of the Superior Court is affirmed.
NIX, J., did not participate in the consideration or decision of this case.